DETAILED ACTION
This is final office action on the merits in response to the appeal brief filed on 07/18/2022. 
Claims 8, 15 and 20-23 have been cancelled by the applicant.
Claims 1-7, 9-14,  are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant asserts that Cronce in view of Kawasaki does not teach a client device retrieves cost information; tracks and manages an expense associated with the product using the cost information. The examiner agrees that Cronce [p. 26, 34-35] in view of Kawasaki [p. 134-135] discloses a client device decrypts a license and using the cost data in the license to manage the product. Cronce in view of Kawasaki does not teach track an expense.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention *and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-6, 9, 12-13, 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronce (US 20030149670 A1; hereinafter, "Cronce"), and further in view of  Kawasaki et al. (US 20040098348 A1; hereinafter, "Kawasaki") and Araki. (US 20080209569 A1; hereinafter, " Araki").
With respect to claim 1, 9 and 16:
Cronce teaches a system, comprising:
a processor; and memory coupled to the processor, wherein the memory is configured to provide the processor with instructions that cause the processor to. (A back-end server, referred to as license server 102 and preferably controlled by a key authority, provides the functionality of creating software licenses as described herein. Alternate embodiments for the back-end server configuration include a computer system used by an operator, where manual intervention is required. See at least Paragraph [0024])
receive license data in the memory, the license data comprising licensing cost information associated with a product and a virtual machine (VM) count associated with a license. (In step 803, information is extracted from the license request 700 to be reused in the license to be generated. Information extracted preferably includes CustomerInfo 753 and ProductInfo 754. The last object, ProductInfo 754, contains a number of objects 762 related to the software product 220 including the Product ID code 506, product name, product version, product description, quantity purchased, and price. See at least Paragraph [0079][0085])
generate a license […] used to activate the product by encrypting the license data including the licensing cost information and the VM count using an encryption key. (Next, in step 804, appropriate license terms are created, based on the purchase transaction and information contained in CustomerInfo 753 and ProductInfo 754. Finally, in step 804, a response document 900 is generated. In this same alternate embodiment, the license response is encrypted using the publisher's private key before being transferred back to the authorizing program. See at least Paragraph [0031][0085]-[0087])
a client device to receive the license […] and a decryption key to a client device to activate the product from the server. (Next, in step 304, the license generated in response to the license request is transferred back to the authorizing program 214. Finally, in step 305, the authorization program 214 validates the license in detail and uses the contained license terms and other information within the license to control the use of the software product 215. providing the publisher public key as a certificate. See at least Paragraph [0032][0034] and Claim 2)
wherein the client device comprises a processor that executes a management tool to: retrieve the license data by decrypting the license […] using the decryption key when the license key is inputted to the management tool. (In an alternate embodiment, where the license response has been encrypted rather than signed, the validation is in the form of successfully decrypting the license using the publisher's public key. The authorization program 214 is responsible for requesting a license for the software product 215 from the license server 102, validating the license, and for managing the use of software product 215 according to the license terms within the license, described below. Finally, in step 305, the authorization program 214 validates the license in detail and uses the contained license terms and other information within the license to control the use of the software product 215. See at least Paragraph [0026] [0034]-[0035]).
Cronce does not teach the following limitation, however, 
Kawasaki teaches:
generate a license key used to activate the product by encrypting [software decryption key] using an encryption key. (On receiving the software license key request, the software license key generating section 220 extracts device identification information (idl) 43 (i.e., an encryption key) from the request, and encrypts the software decryption key (secretkeyl) 42 (i.e., encrypted data) by using the device identification information (idl) 43, thus obtaining a software license key (idl[ secretkeyl]) 44. See art least Paragraph [0088]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the license generating used to activate the software product as disclosed by Cronce to use a software license key that has been generated to protect the software decryption key used to decrypt and use the licensed software as disclosed by Kawasaki to add an additional layer to guard against unauthorized use of the software such as by piracy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the license system as disclosed by Cronce to encrypt and generate a license key with the technique as disclosed by Kawasaki to secure the license. 

Cronce in view of Kawasaki does not teach retrieve the licensing cost information associated with the product from the license data upon decrypting the license key; and track and manage an expense associated with the product using the retrieved licensing cost information. However, 

Araki teaches retrieve the licensing cost information associated with the product from the license data upon decrypting the license key; and track and manage an expense associated with the product using the retrieved licensing cost information (The price of each license is displayed in a list display area 151a of the license manipulation screen 150a of FIG. 30. The budget management part 14 (FIG. 5) of the license obtaining apparatus 10 obtains the price from a license code by decrypting and decoding the license code, and causes the price to be displayed. Displaying the price of each license makes it possible to properly help purchase a license matching a budget (that is, perform budget management). The license manipulation screen 150a includes a MACHINE-BY-MACHINE SUM button 155 and an APPLICATION-BY-APPLICATION SUM button 156. In response to clicking on the MACHINE-BY-MACHINE SUM button 155, the budget management part 14 calculates the total value of the prices of the licenses purchased in the MFP 20 with respect to each MFP 20 (machine), that is, on an MFP-by-MFP (machine-by-machine) basis, and causes the calculation results to be displayed on the license manipulation screen 150a. see at least paragraph [0182]-[0183]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the license system as disclosed by Cronce in view of Kawasaki to track and manage the cost information with the technique as disclosed by Araki to manage the license budget as suggested by Araki. 
Claim 9, a method with the same scope as claim 1, is rejected.
Claim 16, a non-transitory computer-readable storage medium with the same scope as claim 1, is rejected.
Note: In addition with respect to “virtual machine count” this is nonfunctional descriptive material as it only describes the data that is contained in the license data, while the data is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential)..

In further reference to claim 1, the claimed expression of “to activate the product” and “wherein the client device executes a management tool to decrypt the license key using the decryption key to track and manage the licensing cost information associated with the product” are representative of intended use of the client device and/or management tool.
Note: the functions and intended use of the client device do not move to differentiate between the prior as the claim(s) are directed to the server, its functions, and/or steps performed by the server.
With respect to claim 4:
Cronce further teaches wherein the encryption key is a private key and the decryption key is a public key.(In a public key encryption scheme (In this same alternate embodiment, the license response is encrypted using the publisher's private key before being transferred back to the authorizing program. In an alternate embodiment, where the license response has been encrypted rather than signed, the validation is in the form of successfully decrypting the license using the publisher's public key. See at least Para. [0031] [0035]). 
With respect to claim 5, 12 and 18:
Cronce further teaches wherein the license key generator is to: provide, via a network, the license key to at least one client device licensed to activate the product. (Next, in step 304, the license generated in response to the license request is transferred back to the authorizing program 214. Finally, in step 305, the authorization program 214 validates the license in detail and uses the contained license terms and other information within the license to control the use of the software product 215. providing the publisher public key as a certificate. See at least Paragraph [0032][0034], Claim 2)
Claim 12, a method with the same scope as claim 5, is rejected.
Claim 18, a non-transitory computer-readable storage medium with the same scope as claim 5, is rejected.
With respect to claim 6, 13 and 19:
Cronce further teaches wherein the license data comprises information that is used to authenticate license for the product. (Next, in step 304, the license generated in response to the license request is transferred back to the authorizing program 214. Finally, in step 305, the authorization program 214 validates the license in detail and uses the contained license terms and other information within the license to control the use of the software product 215. providing the publisher public key as a certificate. See at least Paragraph [0032][0034], Claim 2)
Claim 13, a method with the same scope as claim 6, is rejected.
Claim 19, a non-transitory computer-readable storage medium with the same scope as claim 6, is rejected.
Claim 2-3, 7, 10-11 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronce (US 20030149670 A1; hereinafter, "Cronce"), and further in view of Kawasaki et al. (US 20040098348 A1; hereinafter, "Kawasaki") and Araki. (US 20080209569 A1; hereinafter, " Araki") and Berson et al. (US 6,754,821 B1; hereinafter, "Berson").
With respect to claim 2, 10 and 17:
Cronce in view of Kawasaki and Araki does not teach wherein the encryption key and the decryption key are generated in conformance with asymmetric encryption techniques, in which the license key comprises the license data signed by the encryption key and verifiable by the decryption key. However, 
Berson teaches wherein the encryption key and the decryption key are generated in conformance with asymmetric encryption techniques, in which the license key comprises the license data signed by the encryption key and verifiable by the decryption key. (In a public key encryption scheme (also known as an asymmetric encryption scheme), cryptographic keys occur in pairs: one of the pair is a private key that is kept confidential, and the other of the pair is a public key that can be made available to anyone. When data is encrypted using one of the keys (either the public key or the private key), the other key must be used to decrypt the data. For example, resource A encrypts data using a private asymmetric cryptographic key belonging to A. Resource A makes the corresponding public asymmetric cryptographic key available publicly. The only key that can properly decrypt the data is the public key corresponding to the private key with which the data was encrypted. When resource B receives the data, it uses resource A's public key to decrypt the data. See at least Col 1. Line 32-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Cronce in view of Kawasaki and Araki with the technique of using asymmetric encryption scheme as disclosed by Berson to improve the security of the system.
Claim 10, a method with the same scope as claim 2, is rejected.
Claim 17, a non-transitory computer-readable storage medium with the same scope as claim 2, is rejected.
With respect to claim 3 and 11:
Cronce further teaches wherein the processor is to generate multiple license keys for multiple products using the same encryption key and the decryption key. (Next, in step 804, appropriate license terms are created, based on the purchase transaction and information contained in CustomerInfo 753 and ProductInfo 754. Finally, in step 804, a response document 900 is generated. In this same alternate embodiment, the license response is encrypted using the publisher's private key before being transferred back to the authorizing program. See at least Paragraph [0031][0085]-[0087]). 
Claim 11, a method with the same scope as claim 3, is rejected.
With respect to claim 7 and 14:
Berson further teaches wherein providing the decryption key comprises publishing the decryption key for use by the client device to verify the license key. (In a public key encryption scheme (also known as an asymmetric encryption scheme), cryptographic keys occur in pairs: one of the pair is a private key that is kept confidential, and the other of the pair is a public key that can be made available to anyone. See at least Col 1. Line 32-36). It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Cronce in view of Kawasaki and Araki with the technique of using asymmetric encryption scheme as disclosed by Berson to improve the functionality of the system. 
Claim 14, a method with the same scope as claim 7, is rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.X./Examiner, Art Unit 3685     

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685